991 F.2d 797
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jessie J. WHITE, Plaintiff/Appellant,v.Tami TERRY, Terry Morris, Arthur Tate, Raymond Shaner andWayne Taylor, Defendants/Appellees.
No. 92-3456.
United States Court of Appeals, Sixth Circuit.
March 30, 1993.

Before NORRIS and SILER, Circuit Judges, and HOOD, District Judge.*
PER CURIAM.


1
Plaintiff Jessie J. White has appealed the summary judgment entered against him in his civil rights suit under 42 U.S.C. § 1983, alleging that the defendants, various officers and employees at the Southern Ohio Correctional Facility, violated his constitutional rights by interfering with his outgoing legal mail in connection with a prior habeas corpus petition filed in the United States District Court for the Northern District of Ohio.


2
In the habeas corpus case, the magistrate judge had entered a report and recommendation adverse to White, and White had to file any objections thereto within a period of ten days.   After White drafted his objections, he did not have sufficient money in his prison bank account to pay for the necessary postage to mail the objections to the court.   Therefore, he had another inmate attempt to transfer money into his account from the other inmate's prison account to cover White's postage.   As that was in violation of prison regulations, the materials were confiscated by the defendant officers.   By the time the documents were returned to White after a hearing, the ten-day time period for filing objections had passed, and the district court denied the petition for a writ of habeas corpus.


3
The prison's mail policy provided indigent inmates with free postage for their outgoing legal mail.   White did not qualify as an indigent, as his prison account contained more than $9.00 during the previous thirty days.   As a matter of fact, during the month in question, when the objections were to have been filed in 1986, White's prison account contained $25.21.   He drew this account down by purchasing candy, cakes, coffee, and other similar items.   His account rose to $12.00 later in the month, and he drew it down again, purchasing eight packs of cigarettes and other items.   By chance, just when he needed the money for postage, his account was short of funds.


4
Therefore, for reasons set out in the opinion by District Judge Herman J. Weber, the judgment of the district court is AFFIRMED.



*
 Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation